Name: Commission Regulation (EEC) No 2143/82 of 30 July 1982 fixing the amount of aid for peas and field beans used for human consumption
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 82 Official Journal of the European Communities No L 226/3 COMMISSION REGULATION (EEC) No 2143/82 of 30 July 1982 fixing the amount of aid for peas and field beans used for human consumption  for currencies which are kept within a maximum spread of 2-25 % at any given moment, a conver ­ sion rate based on their actual parity,  for the other currencies, a conversion rate based on the arithmetic mean of the spot market rate for each of these currencies recorded over a given period against the Community currencies referred to in the previous indent ; Whereas the aid must be fixed at least once every marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), and in particular Article 3 (6) (b) thereof, Whereas in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community and used for human consumption when the average world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas Council Regulation (EEC) No 1432/82 of 18 May 1982 (2) fixed the guide price for peas and field beans for the 1982/83 marketing year ; Whereas the world market price for the products concerned was determined by a Decision of the Commission of the 30 July 1982, concerning the determination of the world market price for peas and field beans used for human consumption ; Whereas, to permit the normal operation of the aid system , the following should be used in connection with these aids : HAS ADOPTED THIS REGULATION : Article 1 The amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 shall be 6 ECU per 100 kilo ­ grams. Article 2 This Regulation shall enter into force on 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1982. For the Commission Poul DALSAGER Member of the Commission (&lt;) OJ No L 162, 12 . 6 . 1982, p . 28 . O OJ No L 162, 12 . 6 . 1982, p . 31 .